DETAILED ACTION
Introduction
Claims 1-4, 6-13, and 15-17 have been examined in this application. Claims 1, 6, 9, 10, 12, 13, 15, and 16 are amended. Claims 2-4, 7, 8, 11, and 17 are original. Claims 5, 14, and 18-23 are cancelled.  This is a final office action in response to amendments and arguments filed 11/4/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Response to Arguments
Applicant’s arguments, filed 11/4/2020, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 7-8 under the heading “35 U.S.C. § 112 Claim Rejections”), the amendments and arguments are persuasive and all previously made rejections under 112 are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 8-9 under the heading “35 U.S.C. § 101 Claim Rejections”), the amendments and arguments are persuasive and the previously made rejections under 101 are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 102 and 103 (presented on p. 9-12 under the heading “35 U.S.C. §§ 102, 103 Claim Rejections”), the amendments and arguments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of U.S. 10,795,366 B1 (Arbuckle et al.), as well as the previously relied upon art of US2019/0361457A1 (Johnson et al.), US2019/0047675A1 (Clark), and US2016/0101838A1 (Kojima).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "an input user interface configured to receive commands from a user" in Claim 1 and dependent Claims 2-16,
(b) "a steering and propulsion system configured to steer and propel the marine vessel" in Claim 1, and dependent Claims 2-4, 6-13, and 15-17, and 
(c) “one or more processing units… configured to receive… receive… generate” in Claim 1, and dependent Claims 2-4, 6-13, and 15-17,
because the claim limitations uses the generic placeholder “interface,” “system,” or “unit,” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  It is noted that in Claim 17, limitation (a) no longer invokes 112(f) as the structure of a touchscreen is recited.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(a) specification p. 2, ln. 24-27 states that input user interface 104 may be for example, a touch pad, joystick, mouse, keys, or other computer user interface technology,
(b) specification p. 5, ln. 4-12 and p. 13, ln. 25-27 indicate that the steering and propulsion system 142 may comprise rudders, propellers, or a plurality of thrusters,
(c) specification p. 3, ln. 18-21 states that the processing units may be microprocessors and software or an application specific integrated circuit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0361457A1 (Johnson et al.) in view of Patent U.S. 10,795,366 B1 (Arbuckle et al.).

Regarding Claim 1, Johnson et al. discloses an apparatus for maneuvering a marine vessel (see e.g. Claim 1, [0038] system for providing docking assist controls signals, for a “mobile structure” which may be a watercraft), comprising:
a display configured to show data of the marine vessel (see Figure 1A, [0048] user interface 120 may be a touchscreen to display sensor and navigational information);
an input user interface configured to receive commands from a user (see Figure 1A [0044] user interface 120 may be a touchscreen and accepts user input);
a steering and propulsion system configured to steer and propel the marine vessel (see Figure 1A, [0037] navigation control system 190 includes steering actuator 150, propulsion system 170, and thrust maneuver system 172 to control operation of the mobile structure); and
one or more processing units (see [0052] controller 130 implemented as a processor or ASIC), communicatively coupled with the display, the input user interface, and the steering and propulsion system (see [0071] each element of system 100 coupled over communication links), and configured to:
receive a location command defining a future geographic location for the marine vessel (see [0123-0125] and Figure 3C, docking assist system 100 receives a docking track via the user interface, wherein the user designates a position “2”, which occurs after the starting position, i.e. a future location);
receive an orientation command defining an orientation of the marine vessel in the future geographic location (see [0123-0125], the user designates position and orientation “2”); 
(see [0133] the disclosed control loops provided assisted or fully autonomous docking, [0135] based on the target docking track [0136] generates signals for navigation control system 190 for steering and propulsion); and
maneuver the marine vessel in relation to the future geographic location using the required control data (see Claim 11 and [0135, 0136], the control loops of the system use the target docking positions and orientations and provide control signals to steering and propulsion systems to control maneuvering).

Johnson et al. further discloses the vessel being controlled to move between waypoints (see [0135] control loop for target docking positions and orientations, and see mapping above),

Johnson et al. does not explicitly recite the one or more processing units configured to:
receive a lock command defining a locking of one or more of degrees of freedom of the marine vessel comprising a sway of the marine vessel, a surge of the marine vessel, and/or a yaw of the marine vessel; and
generate required control data for the steering and propulsion system based on the future geographic location, the orientation and the lock command.

However Arbuckle et al. teaches an apparatus for marine vessel control (see e.g. Claim 10, Figure 2, 4:56-60), for moving between waypoints (see 7:34-36 the vessel controlled to follow a route between waypoints), wherein one or more processing units (see 5:31-6:13) are configured to:
receive a lock command defining a locking of one or more of degrees of freedom of the marine vessel comprising a sway of the marine vessel, a surge of the marine vessel, and/or a yaw of the marine (see Figure 7 and 8:44-50, the control module may accept inputs of a desired heading, and 7:34-61, the vessel is then controlled to follow a route between waypoints while maintaining the user-defined heading, which may change along the course and which may be different from the bearing between waypoints. In other words, the input of a user-defined heading is a lock command that defines a locking of the yaw of the vessel to a particular heading. Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
generate required control data for the steering and propulsion system based on the lock command (see Figure 7, steps 708-716, steering and thrust commands are generated based on the desired heading from step 702).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Johnson et al. to further accept and utilize a yaw lock command for control of movement between waypoints, as is taught by Arbuckle et al., with the motivation of enhancing the robustness and flexibility of the system by allowing for any heading during travel and increasing the utility for applications such as fishing by preventing lines from getting tangled (see Arbuckle et al. 7:24-33).

Regarding Claim 2, Johnson et al. discloses the apparatus of claim 1, wherein the one or more processing units are configured to:
recursively repeat receiving the location command (see [0125] the docking track is designated via repeated inputs of positions, for example “1” through “4”), receiving the orientation command (see [0125] the docking track is designated via repeated inputs of orientations, for example “1” through “4”), and generating the required control data, to create a route defined by a plurality of future geographic locations and a plurality of orientations (see [0135] the control data is generated for the time series of the target positions and orientations, i.e. the generating is repeated and the repeating of all three steps creates a route of points that the mobile structure will follow).

Regarding Claim 3, Johnson et al. discloses the apparatus of claim 1, wherein the one or more processing units are configured to:
display a representation of a route (see [0125] and Figure 3C, display view 302 showing the watercraft outline in a sequence of points (a representation of the route)) such that a shape of a presentation of the route illustrates dimensions of the marine vessel in various geographic locations and orientations along the route (see [0125] and Figure 3C, the shape of the watercraft (a shape which is part of a presentation of the route) illustrates the dimensions in the various locations).

Regarding Claim 4, Johnson et al. discloses the apparatus of claim 3, wherein the one or more processing units are configured to:
display an animation showing a representation of the marine vessel advancing along the representation of the route (see [0220], an animated walkthrough of the route may be displayed after a pathway and orientations are established).

Regarding Claim 6, Johnson et al. discloses the apparatus of claim 1, wherein the one or more processing units are configured to:
receive a real-time maneuver command during maneuvering the marine vessel in the future geographic location (see [0139] and Figure 4B, the control loop may include a manual override switch 480, which may be used to provide joystick based signals directly to the dynamics block. In other words the assisted or autonomous docking can be overridden at the discretion of the user, which is a real-time command at any time, therefore including the case wherein the vessel is in the future geographic location);
generate further control data for the steering and propulsion system based on the maneuver command (see [0147] based on the input, the vessel dynamics block 461 generates the control signals to the steering and propulsion systems);
maneuver the marine vessel in the future geographic location using the further control data (see [0147], the outputs to steering and propulsion control the maneuvering of the mobile structure).

Regarding Claim 7, Johnson et al. discloses the apparatus of claim 1, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location in relation to surroundings of the representation of the marine vessel in the future geographic location (see [0125] and Figure 3C, display view 302 shows the future locations in relation to surrounding objects such as mooring posts).

Regarding Claim 9, Johnson et al. discloses the apparatus of claim 1, wherein the one or more processing units are configured to:
display a warning if the future geographic location or the orientation in the future geographic location is dangerous in relation to surroundings of the marine vessel in the future geographic location (see [0211], in the case of assisted docking, a visual warning may be displayed if the system has detected an obstruction in the path of the watercraft, i.e. in a future location and orientation).

Regarding Claim 17, Johnson et al. discloses the apparatus of claim 1, wherein the display configured to show the data of the marine vessel and the input user interface configured to receive the (see [0044] the user interface 120 may be a touchscreen for both accepting input and providing feedback).

Claims 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0361457A1 (Johnson et al.) in view of Patent U.S. 10,795,366 B1 (Arbuckle et al.), further in view of Publication US2019/0047675A1 (Clark).

Regarding Claim 10, Johnson et al. further discloses the one or more processing unit to receive a control command defining a subsequent point for a movement of the marine vessel starting from the orientation in the future geographic location (see [0125] point “3” is a next point which designates a movement which starts from the orientation in the future geographic location “2”) and further discloses that target docking tracks may include curves or arcs rather than merely straight line segments (see [0026] and Figure 3D, docking track 342 may include a U-shaped portion).

Johnson et al. does not explicitly recite the apparatus of claim 1, wherein the one or more processing units are configured to:
receive a control command defining a control point set on the input user interface for a movement of the marine vessel starting from the orientation in the future geographic location.

Clark teaches a navigation system for a marine vessel (see e.g. Claim 1), wherein the one or more processing units (see [0050], processor 254) are configured to:
receive a control command defining a control point set on the input user interface for a movement of the marine vessel (see Figure 7, [0056, 0067] at step 402, input for a first geographic location 180 is received on a user interface, and see Figure 3 and [0037], point 180 is a geographical reference point for an orbit navigation, [0044] which may be navigated by an autopilot system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inputs for a particular path (series of waypoints) as taught by Johnson et al. to further include inputs for control points, as is taught by Clark, with the motivation of enhancing the ease of use and flexibility of the system by allowing for input of offset type navigational patterns (see Clark [0004]).

Regarding Claim 11, Johnson et al. further discloses the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement in relation to the surroundings of the marine vessel in the future geographic location (see [0125] display view 302 showing the vessel in future positions (a simulated movement), in relation to surrounding objects such as mooring posts, or [0220] an animated walkthrough of the route); and
either receive a confirmation command (see [0220] the user may then accept the docking maneuver); or
receive an adjustment command adjusting the control point for the movement of the marine vessel in the future geographic location and display the simulated movement according to the adjusted control point, and recursively repeat until the confirmation command is received.
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Johnson et al. does not explicitly recite the apparatus of claim 10, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement according to the control point

Clark teaches the navigation system as recited above, 
wherein the one or more processing units (see [0032]) are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement according to the control point (see [0056] the user interface may display the orbit pattern, as shown in Figures 4A and 4B (i.e. a representation of the vessel icon in the route (future geographic locations, a simulated movement), according to geographic location 180 (the control point)).
The motivation to combine Johnson et al. and Clark was provided in the rejection of Claim 10.

Regarding Claim 12, Johnson et al. does not explicitly recite the apparatus of claim 10, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement according to a turning radius of the marine vessel defined in the control command in relation to the control point.

Clark teaches the navigation system as recited above, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement according to a turning radius of the marine vessel defined in the control command (see [0056] the user interface displays data such as the orbit pattern, as shown in Figures 4A and 4B (i.e. a representation of the vessel in the route (future geographic locations) during a simulated movement, according to offset distance 190 (a radius for the orbit turn maneuver)).
The motivation to combine Johnson et al. and Clark was provided in the rejection of Claim 10.

Regarding Claim 13, Johnson et al. does not explicitly recite the apparatus of claim 10, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement according to a pivot point defined in the control command defining a center point of a rotation of the marine vessel.

Clark teaches the navigation system as recited above, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement according to a pivot point defined in the control command defining a center point of a rotation of the marine vessel (see [0056] the user interface displays data such as the orbit pattern, as shown in Figures 4A and 4B (i.e. a representation of the vessel in the route (future geographic locations) during a simulated movement, according to geographic location 180 (the center point around which the vehicle will rotate during the maneuver)).
The motivation to combine Johnson et al. and Clark was provided in the rejection of Claim 10.

Regarding Claim 15, Johnson et al. further discloses wherein the one or more processing units are configured to:
(see [0125] display view 302 showing the vessel in future positions, in relation to surrounding objects such as mooring posts, or [0220] an animated walkthrough of the route);, and
either receive a confirmation command (see [0220] the user may then accept the docking maneuver); or
receive a change command locking or releasing one or more degrees of freedom and display the simulated movement according to the changed locking of the one or more degrees of freedom, and recursively repeat until the confirmation command is received.
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.


Johnson et al. further discloses displaying a representation of the marine vessel in the planned orientation (see [0125] display view 302 showing the vessel in future orientations).

Johnson et al. does not explicitly recite the apparatus of claim 10, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement restricted by the locking of the one or more degrees of freedom.

Arbuckle et al. teaches the apparatus for marine vessel control as above,
wherein the planned movement is restricted by the locking of the one or more degrees of freedom (see Figure 7 and 8:44-50, the control module may accept inputs of a desired heading, and 7:34-61, the vessel is then controlled to follow a route between waypoints while maintaining the user-defined heading).
The motivation to combine Johnson et al. and Arbuckle et al was provided in the rejection of Claim 1.


Additionally, Johnson et al. does not explicitly recite the apparatus of claim 10, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement according to the control point.

Clark teaches the navigation system as recited above, wherein the one or more processing units are configured to:
display a representation of the marine vessel in the future geographic location during a simulated movement according to the control point in relation to the surroundings of the marine vessel in the future geographic location (see [0056] the user interface displays the orbital pattern and vessel (a representation of future positions during simulated movement), as in Figure 3, therefore restricted by the inner and outer threshold arcs (the locking of the sway degree of freedom of the marine vessel)).
The motivation to combine Johnson et al. and Clark was provided in the rejection of Claim 10.

Clark therefore modifies the input of the path in Johnson et al. to include paths based on a control point, and Arbuckle et al. separately modifies the planning of orientation in Johnson et al. to maintain a desired orientation during a movement.

Regarding Claim 16, Johnson et al. further discloses wherein the one or more processing units are configured to:
receive a first command defining a movement of the marine vessel in the future geographic location (see [0125], a user may select a position “2” for the vessel after the starting position (i.e. a future location));
display a representation of the marine vessel in the future geographic location during a simulated movement according to the first command in relation to the surroundings of the marine vessel in the future geographic location (see [0125] and Figure 3C, in display view 302 a representation of the vessel in the future location is shown as part of a simulated movement, per the first command, and in relation to surrounding objects such as mooring posts 325); and
receive a second command defining a continuation movement of the marine vessel in the future geographic location (see [0125] the user specifies subsequent points “1” through “4”, i.e. point “3” is the second command that continues the docking maneuver);
display a representation of the marine vessel in the future geographic location during a simulated continuation movement according to the second command in relation to the surroundings of the marine vessel in the future geographic location (see [0125] and Figure 3C, in display view 302 a representation of the vessel in the future location is shown as part of a simulated movement, showing position “3” of the second command, and in relation to surrounding objects such as mooring posts 325); and
either receive a confirmation command (see [0220], the display may show an animation, after which the user may accept the docking maneuver); or

Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.


Johnson et al. does not explicitly recite the apparatus of claim 1,
wherein the first command, the second command, and the further command comprise one or more of the following:
- a control command defining a control point set on the input user interface for a movement of the marine vessel in the future geographic location,
- one or more adjustment commands adjusting the control point for the movement of the marine vessel in the future geographic location,
- a control command comprising a ship point set on the input user interface defining an adjustable location of the marine vessel,
- a control command comprising a pivot point defining a center point of a rotation of the marine vessel,
- the lock command defining the locking of one or more of degrees of freedom of the marine vessel comprising a sway of the marine vessel, a surge of the marine vessel, and/or a yaw of the marine vessel,
- one or more change commands locking or releasing the one or more degrees of freedom.


Arbuckle et al. teaches the apparatus for marine vessel control as above, wherein commands for a vessel comprise one or more of the following:
- a lock command defining a locking of one or more of degrees of freedom of the marine vessel comprising a sway of the marine vessel, a surge of the marine vessel, and/or a yaw of the marine vessel (see Figure 7 and 8:44-50, the control module may accept inputs of a desired heading, and 7:34-61, the vessel is then controlled to follow a route between waypoints while maintaining the user-defined heading, which may change along the course and which may be different from the bearing between waypoints. In other words, the input of a user-defined heading is a lock command that defines a locking of the yaw of the vessel to a particular heading. Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.)
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Johnson et al. and Arbuckle et al was provided in the rejection of Claim 1.

Further, Clark teaches the navigation system as recited above, wherein commands for a vessel comprise one or more of the following:
- a control command defining a control point set on the user interface for a movement of the marine vessel in the future geographic location (see Figure 7, [0067] at step 402, user input for a first geographic location 180 is received, and see Figure 3 and [0037], point 180 is a geographical reference point for an orbit navigation, [0044] which may be navigated by an autopilot system),
- a control command comprising a pivot point defining a center point of a rotation of the marine vessel (see Figure 7, [0067] at step 402, user input for a first geographic location 180 is received, and see Figure 3 and [0037], point 180 is a pivot point for an orbit navigation, around which the marine vessel rotates during travel),
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Johnson et al. and Clark was provided in the rejection of Claim 10.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0361457A1 (Johnson et al.) in view of Patent U.S. 10,795,366 B1 (Arbuckle et al.), further in view of Publication US2016/0101838A1 (Kojima).

Regarding Claim 8, Johnson et al. further discloses the display of a “starting position” of a docking track (see [0125]) and further discloses the capability to determine current position (see [0038] GNSS).

Johnson et al. does not explicitly recite the apparatus of claim 7, wherein the one or more processing units are configured to:
display simultaneously a representation of the marine vessel in a current location of the marine vessel.

Kojima teaches a display system for a marine vessel (see Figure 1, [0064, 0071] plotter in a ship with a display), wherein the one or more processing units (see [0075]) are configured to:
(see [0073], the display 7 can overlay current position of the ship and a preset scheduled route (future position data) on a chart).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user interface of Johnson et al. to display the current location simultaneously, as is taught by Kojima, with the motivation of improving ease of use and safety by increasing the user’s awareness of the current and future positions (see Kojima [0073]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20100023192-A1 teaches subject matter including control for zero velocity in surge, sway, and turn rate for a marine vessel (see e.g. [0159]).
US-20150346730-A1 teaches subject matter including sway and heading control for a marine vessel (see e.g. [0012]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619